DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed September 22, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6 and 8-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent 20120226614 granted to Gura et al.
Regarding claim 9, Gura meets the claimed limitations as follows:
“A method comprising: 
detecting a monetary transfer into a first account;” see paragraph [0088] (The contributing users can transfer money into the account of the purchasing user . . .)
“based on the detecting the monetary transfer, determining that a financial goal has been met or exceeded;” see paragraph [0090] (. . . the purchasing user can make the purchase when sufficient funds have been transferred into the account of the purchasing user . . .)
“and based on determining that the financial goal has been met or exceeded, providing a first user with access to use a first functionality in a first application.” see paragraph [0097] (. . . when the group purchase is fully funded, the initiator or another person, e.g., a purchasing user, can purchase the gift with the collected money and have the gift sent to the recipient. . .). Also see paragraphs [0009]; [0132] (. . . once the gift has been fully funded, the organizer can choose to finalize the gift and trigger an event which will capture the money from the contributors and issue a gift certificate, facilitate a money transfer, or purchase the gift. . .) and Figures 1, 2, 3, 6 and 8.
Regarding claim 10, Gura meets the claimed limitations as follows:
“The method of claim 9, wherein the providing the first user with access to use the first functionality includes providing the first user with access to use a first filter.” see paragraphs [0156] (. . . The organizer can have any desired number of option for splitting the cost among the group of members . . .); [0157]-[0159] and Figure 16, element 1601. 
Regarding claim 11, Gura meets the claimed limitations as follows:
“The method of claim 9, wherein the providing the first user with access to use the first functionality includes providing the first user with access to use a first bitmoji.” see paragraph [0136] (. . . The contributors’ avatars can be displayed on the greeting . . .) and Figure 8. 

Examiner Note 
The avatars are considered to be equivalent to the claimed bitmoji and are used to identify the appearance of the user. 

Regarding claim 12, Gura meets the claimed limitations as follows:
“The method of claim 9, wherein the providing the first user with access to use the first functionality includes creating a first filter and providing the first user with access to use the first filter.” see paragraphs [0156]-[0159].
Regarding claim 13, Gura meets the claimed limitations as follows:
“The method of claim 12, wherein the creating the first filter includes: identifying one or more users that correspond to the financial goal, wherein the one or more users includes the first user; and creating the first filter based on the financial goal and the one or more users.” see paragraphs [0156]-[0159] and Figures 6, 8 and 16.
Regarding claim 14, Gura meets the claimed limitations as follows:
“The method of claim 9, wherein the providing the first user with access to use the first functionality includes creating a first bitmoji and providing the first user with access to use the first bitmoji.” see paragraphs [0136] and [0156]-[0159].
Regarding claim 15, Gura meets the claimed limitations as follows:
“The method of claim 9, further comprising monitoring one or more accounts associated with the first user.” see paragraphs [0089] and [0184] (. . . Tracking is a process by which the organizer , or any other person, can monitor the progress of contribution of money  for the group purchase. . .).

Claims 2-6 and 8 are system claims that are substantially equivalent to method claims 9-14. Therefore claims 2-6 and 8 are rejected by a similar rationale.

Claims 16-21 are non-transitory computer-readable medium claims that are substantially equivalent to method claims 9-14. Therefore claims 16-21 are rejected by a similar rationale.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 7, the cited prior art fails to specifically teach the system of claim 6, wherein access to the first filter is restricted for a second user that is not part of the identified one or more users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437